                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

AHMED AL-MENHALI, et al.,                       )     CASE NO. 17-cv-01089-SO
                                                )
               Plaintiffs,                      )     JUDGE SOLOMON OLIVER, JR.
                                                )     MAGISTRATE JUDGE THOMAS M.
-vs-                                            )     PARKER
                                                )
MARRIOTT INTERNATIONAL INC.,                    )     TRIAL BRIEF ON BEHALF OF
et al.                                          )     DEFNDANTS MARRIOTT
                                                )     INTERNATIONAL AND INN ON THE
               Defendants.                      )     RIVER’S EDGE, L.P.
                                                )


       Defendants Marriott International, Inc. and Inn on the River’s Edge, LP, hereby submit

the following Trial Brief in preparation for the September 10, 2019 Trial.

       A.      THE PARTIES

       Marriott International was, at all times relevant herein, the franchisor of a Fairfield Inn

and Suites located in Avon, Ohio (“the Hotel”). The Hotel was owned and operated, under a

franchise agreement, by Defendant Inn on the River’s Edge, L.P. Defendant Marriott Hotel

Services was removed the case via summary judgment. Defendant Fairfield Inn and Suites is a

non-existent entity. It is merely a trade name for the Hotel.

       B.      THE INCIDENT

       On June 29, 2016, Plaintiff Menhali went to the Fairfield Inn and Suites in Avon, Ohio.

He requested a room with long-term stay rates. He was initially assisted by Defendant Silva.

Plaintiff was advised that the Hotel did not have the type of room and rates that was being
requested. The Hotel employees assisted Plaintiff to search for different hotels in the surrounding

area that might meet his needs.

       Defendant Silva began getting nervous during her interactions with Plaintiff. He was

wearing traditional Arabic attire. He was wearing his sunglasses inside. He was using two cell

phones. She enlisted the assistance of Laura Acton-Bell, the manager. At that point and time,

Silva went into Acton-Bell’s office and was no longer involved with Plaintiff. Acton-Bell

attempted to assist Plaintiff but Plaintiff was not satisfied. Acton-Bell became nervous.

       Unbeknownst to Acton-Bell, Silva texted family members to the effect that “there is a

guy here in the full outfit pledging allegiance to ISIS.” Silva’s father and 15-year-old sister

called 9-1-1. The Avon swat team arrived at the Hotel just as Plaintiff was voluntarily exiting the

Hotel. They detained and handcuffed Plaintiff. After several minutes, the police realized that

Plaintiff was no threat. The handcuffs were removed. Plaintiff fainted.

       Plaintiff was admitted to St. John Hospital for approximately three nights. After returning

to the United Arab Emirates, Plaintiff had psychiatric counseling sessions from April 2017 until

November 2017. He alleges PTSD. The symptoms of his PTSD overlap with his pre-existing

symptoms of anxiety, depression, anger outbursts, and inappropriate behavior. Plaintiff Taghrid

Milki alleges loss of consortium. She had psychiatric treatment from November 2016 through

November 2017. Her diagnosis was anxiety.

       C.      THE CLAIMS

       The following claims were disposed of via summary judgment: defamation, false alarm,

false light/invasion of property, intentional infliction of emotional distress, negligent hiring

negligent training, and lost profits. The remaining claims are: discrimination (R.C.§ 4112.02(G));



                                               −2−
negligent infliction of emotional distress; negligence; negligent supervision, vicarious

liability/respondeat superior, and loss of consortium.

       1.      Discrimination

       Plaintiffs’ discrimination claim (Count Six) is solely against the Hotel employees, co-

Defendants Laura Acton-Bell, and Alexis Silva. R.C. 4112.02(G) provides that it shall be an

unlawful discriminatory practice:

               For any proprietor or any employee, keeper, or manager of a place of
               public accommodation to deny any person, except for reasons applicable
               alike to all persons regardless of race, color, religion, sex, military status,
               national origin, disability, age or ancestry, the full enjoyment of the
               accommodations, advantages, facilities, or privileges of the place of public
               accommodation.

“Full enjoyment” of places of public accommodation, such as hotels, means the right to purchase

all services or products of a place of public accommodation, the right to be admitted to any place

of public accommodation, and the right to have access to the services and products of such a

place in the same manner as all other customers. Meyers v. Hot Bagels Factory, Inc., 721 N.E.2d

1068, 1082 (Ohio Ct. App. 1st Dist. 1999). The Ohio Supreme Court held that “when

determining whether there has been unlawful discrimination under R.C. 4112.02(G), the test is

simply whether the manager or employee of a place of public accommodation has denied to any

person the full enjoyment of such place for reasons not applicable alike to all persons,

irrespective of race, color, religion, national origin, or ancestry. Ohio Civil Rights Commission v.

Lysyj, 313 N.E.2d 3, 6 (Ohio 1974).

       The Hotel employees did not discriminate against Plaintiff Menhali. The Hotel merely

advised him that it did not have a room available to meet his requests.




                                                −3−
       2.     Negligent Infliction of Emotional Distress

       Plaintiffs allege negligent infliction of emotional distress against the Hotel employee

Defendants.

       Plaintiffs who are directly involved in an accident may state a cause of action for

negligent infliction of emotional distress. Paugh v. Hanks, 451 N.E.2d 759, 765 (Ohio 1983). In

order to be compensable, the alleged damages must amount to serious emotional distress, i.e., an

injury which is both severe and debilitating to a reasonable person. Id. The alleged injury must

have been reasonably foreseeable. Id.

       In the present case, the Hotel employees’ conduct was not the proximate cause of any

alleged damages. The alleged emotional distress is not severe and debilitating. Finally, the

alleged emotional distress was not reasonably foreseeable because the Hotel Defendants did not

contact the police and had no knowledge that the police were contacted.

       3.     Negligent Supervision

       The Defendants were granted summary judgment as to the claims for negligent hiring and

negligent training. The elements of a negligent supervision claim are essentially the same as

those required to prove negligent hiring and negligent training. Sheldon v. Kettering Health

Network, 40 N.E.3d 661 (Ohio Ct. App. 2nd Dist. 2015). The elements are:

              (1)     The existence of an employment relationship;

              (2)     The employee’s incompetence;

              (3)     The employer’s actual or constructive knowledge of such
                      incompetence;

              (4)     The employee’s act or omission causing the plaintiff’s injuries; and

              (5)     The employer’s negligence in hiring or retaining the employee as
                      the proximate cause of plaintiff’s injuries.

                                              −4−
Aycox v. Columbus Bd. of Education, 2005-Ohio-69.

       The Hotel employees were not employees of Marriott International. They were

employees of the franchisee, only. With respect to the negligence claim against the franchisee,

Plaintiffs cannot meet the required elements of the claim. There is no evidence that the

employees were incompetent, there is no evidence that the employer had knowledge of such

alleged incompetence, and the conduct of the employees was not the proximate cause of any

alleged injuries.

       4.      Negligence

       A negligence claim requires the existence of a duty, breach of that duty, and injury

resulting proximately therefrom. Mussivand v. David, 554 N.E.2d 265 (Ohio 1989). To show

proximate cause, the alleged injury must have been reasonably foreseeable. Id.

       In the present case, the Hotel employees used ordinary care. They attempted to assist

Plaintiff Menhali. The Hotel did not contact the police. Neither Hotel employee contacted the

police. The manager, Acton Bell, did not direct Silva to ask anyone to contact the police.

Moreover, any breach of an alleged duty was not the proximate cause of the alleged damages.

Instead, the alleged damages were caused by the police department’s response on the scene.

       5.      Vicarious Liability/Respondeat Superior

       Marriott International has no liability. It did not control the operations of the franchisee.

A franchisor cannot be held vicariously liable for the actions of a franchisee if the franchisor has

no power over the daily operations of the business. Puete v. Garcia, 1986 WL 14372 (Ohio Ct.

App. 6th Dist.)

       Inn on the Rivers Edge has no liability for vicarious liability or respondeat superior. For

all the reasons previously stated, the Hotel employees do not have liability. Therefore, their

                                               −5−
employer has no liability. Additionally, the tort of an employee must be committed within the

scope of employment for liability to be imposed on an employer. Osborne v. Lyles, 587 N.E.2d

825 (Ohio 1992). The Hotel employees did not commit any act that proximately caused

Plaintiffs’ alleged damages. Moreover, Silva’s text messages to her family were outside the

scope of her employment and, therefore, her employer cannot be liable.

       6.      Loss of Consortium

       Plaintiff Taghrid Milki alleges loss of consortium as a result of the alleged damages

sustained by her husband, Plaintiff Menhali.

       A claim for loss of consortium is derivative in that the claim is dependent upon the

defendant having committed a legally cognizable tort upon the spouse who suffers bodily injury.

Campbell v. PMI Food Equipment Group, Inc., 509 F.3d 776 (6th Cir. 2007). Ohio courts have

repeatedly held that the term “bodily injury” does not include non-physical harms. Id.

       In the present case, Plaintiff Milki’s consortium claim, as a derivative claim, fails for all

of the reasons that Plaintiff Menhali’s claims fail.

       D.      EVIDENTIARY ISSUES / OTHER ISSUES

       The following Motions in Limine are pending:

               •   Motion in Limine to Exclude Treating Physicians, filed by Laura
                   Acton-Bell, Alexis Silva (Docket Entry 77)

               •   Joint Motion in Limine Regarding Media Coverage, filed by Inn on the
                   River’s Edge, Marriott International (Docket Entry 79)

               •   Motion in Limine Exclusion of Plaintiff’s Treating Physicians, filed by
                   Inn on the River’s Edge, Marriott International (Docket Entry 80)

               •   Motion in Limine Preclude Evidence, Argument, and Testimony, filed
                   by Plaintiffs (Docket Entry 81)



                                                −6−
        One of the Motions in Limine referenced above pertains to Plaintiffs’ lack of medical

experts. Since the filing of the original Motion, the video trial testimony of two out of Plaintiffs’

three doctors, has been conducted (Drs. Lachwani and Alamir). Despite the fact that the

witnesses were identified as merely lay witnesses, the testimony elicited by Plaintiffs’ counsel

from each doctor was very often expert testimony. Plaintiff had a complex medical history

before the day of the incident at the Hotel. His pre-existing medical conditions overlap with the

injury alleged as a result of the Hotel incident. Accordingly, expert reports were required.

Moreover, the expert opinion testimony improperly elicited from Drs. Lachwani and Alamir was

not stated to a reasonable degree of medical certainty for purposes of admissibility.

        The apportionment issue has been briefed by the parties. Defendants are entitled to

request the jury to apportion liability, if any, to the non-party police officers.

        Finally, Defendants believe that Plaintiffs are in agreement that caps on damages are

applicable in this matter. Plaintiffs’ damages are limited pursuant to R.C. § 2315.18.



                                                       Respectfully submitted,

                                                       /s/ Patrick M. Roche
                                                       Patrick M. Roche (0071359)
                                                       Collins, Roche, Utley & Garner, LLC
                                                       875 Westpoint Drive, Suite 500
                                                       Cleveland, Ohio 44145
                                                       Phone: (216) 916-7730;
                                                       Fax:     (216) 916-7725
                                                       E-mail: pmroche@cruglaw.com
                                                       Attorneys for Defendants
                                                       Marriott International, Inc., Marriott Hotel
                                                       Services, Inn on the River’s Edge, LP,
                                                       Fairfield Inn & Suites Avon




                                                 −7−
                                CERTIFICATE OF SERVICE


       I hereby certify that on September 3, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.




                                              /s/ Patrick M. Roche
                                              PATRICK M. ROCHE (0071359)
                                              Attorneys for Defendants
                                              Marriott International, Inc., Marriott Hotel
                                              Services, Inn on the River’s Edge, LP, Fairfield
                                              Inn & Suites Avon




                                               −8−
